  Case 14-81453       Doc 38     Filed 04/09/19 Entered 04/09/19 15:36:27           Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS


IN RE:                                                     )
      JOHN PAUL EDWARD BARNES                              )
                                                           ) Case No. 14-81453
                                                           )
               Debtor.                                     ) Chapter 13

                               NOTICE OF FINAL PAYMENT

        Pursuant to Fed. Bankr. Rule 3002.1(f), Marsha L. Combs-Skinner, Chapter 13 Standing
Trustee, files this Notice of Final Payment indicating the amount required to cure the default in
the claim herein has been paid in full.

Name of Creditor: JPMorgan Chase Bank, NA                   Proof of Claim no.: 8

Last four digits of any number used to identify the Debtor’s account: 9454

       Final Cure Amount

               Amount of Prepetition Arrears: $14,696.69

               Amount as listed in the Plan: $14,456.69

               Amount paid by Trustee: $14,456.69

       Monthly ongoing Mortgage Payment

               Mortgage is Paid: Direct by the Debtors

               Amount paid by the Trustee: N/A

        Since the Trustee has completed payments on your claim as indicated above, you will no
longer receive payments for that debt. You may still receive additional payments from the
Trustee if you have claims alleging other or additional secured, priority, or unsecured claims.

        Within 21 days of the service of this Notice, the Creditor must file and serve same on the
Debtor, Debtor’s Counsel and the Trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement
indicating whether it agrees that the Debtor has paid in full the amount required to cure the
default and whether, consistent with §1322(b)(5), the Debtor is otherwise current on all
payments or be subject to further action of the Court including possible sanctions.

       The statement shall itemize the required cure or post-petition amounts, if any, that the
holder contends remain unpaid as of the date of the statement. The statement shall be filed as a
  Case 14-81453        Doc 38    Filed 04/09/19 Entered 04/09/19 15:36:27           Desc Main
                                   Document     Page 2 of 3


supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify
may result in sanctions.

Dated: April 3, 2019

                                                     Respectfully Submitted:

                                                     /s/ Marsha L. Combs-Skinner
                                                     Marsha L. Combs-Skinner,
                                                     Chapter 13 Standing Trustee
                                                     Central District of Illinois
                                                     108 S. Broadway, P.O. Box 349
                                                     Newman, IL 61942
                                                     Telephone: 217-837-9730
                                                     E-Mail: Marsha@ch13cdil.com
  Case 14-81453      Doc 38     Filed 04/09/19 Entered 04/09/19 15:36:27          Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing was served upon, Spencer
Lee Daniels, Attorney for the Debtor, Cari A. Kauffman, Attorney for JPMorgan Chase, and the
United States Trustee, by electronic notification through ECF on April 3, 2019, and I hereby
certify that I have mailed by United States Postal Service the document to the following non
CM-ECF participants:

John Paul Edward Barnes
1011 Sunset Drive
Henry, IL 61537


JPMorgan Chase Bank, NA
Attn: Correspondence Mail
Mail Code LA4-5555, 700 Kansas Ln
Monroe, LA 71203



Cari A. Kauffman
Manley Deas & Kochalski LLC
1 E Wacker Drive
Chicago, IL 606010




                                                   By: /s/ Marsha L. Combs-Skinner
                                                           Marsha L. Combs-Skinner
                                                           Chapter 13 Standing Trustee
